Citation Nr: 0404074	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  00-17 986	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for heart disease due 
to tobacco use during service.

2.  Entitlement to service connection for low back 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of an 
excision of a cyst of the coccyx (coccyx disability).

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a shrapnel wound of 
the left neck.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from June 1942 to December 
1945; he was awarded five Bronze Star medals.  This case 
comes before the Board of Veterans Appeals (the Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office in Roanoke, Virginia (RO).  

At his personal hearing before the Board in Washington, D.C. 
in June 2003, the veteran raised the issue of entitlement to 
service connection for residuals of exposure to ionizing 
radiation.  Since the issue of entitlement to service 
connection for residuals of exposure to ionizing radiation 
has not been developed for appellate review and is not part 
of the current appeal, it is referred to the RO for 
appropriate action.

The issues of entitlement to service connection for heart 
disease due to tobacco use and whether new and material 
evidence has been received to reopen claims for service 
connection for a coccyx disability, shrapnel wounds of the 
left neck, and hearing loss are being remanded to the RO via 
the Appeals Management Center in Washington, DC.  




FINDING OF FACT

The medical evidence of record does not show a low back 
disability that is related to the veteran's military service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In September 2001, the RO sent the veteran a letter, with a 
copy to his representative, in which he was informed of the 
requirements needed to establish service connection.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and what evidence VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  Additional medical evidence, consisting primarily 
of duplicates of records already on file along with a waiver 
of review by the RO, was received from the veteran.  There is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims files.  Based on this record, the Board finds that the 
VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the veteran 
has not been provided a VA examination in order to determine 
whether he has a back disorder related to his military 
service.  Nevertheless, none is required in this case.  Such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
evidence of diagnosed disability or symptoms of disability; 
establishes that the veteran experienced an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period; and indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  

The Board concludes that all available evidence which is 
pertinent to the claim decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision.  There is no indication that additional 
relevant evidence exists, and the veteran has not pointed to 
any additional information that needs to be added to his VA 
claims folder with respect to the issue decided herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his personal hearing in June 2003.  The Board additionally 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2003).  

With regard to this issue, a substantially complete 
application was received in August 1998.  Thereafter, in a 
rating decision dated in August 1999 that issue was denied.  
As the VCAA was enacted after this date, it was only after 
that rating action that the RO provided notice to the veteran 
regarding the duty to notify him of the evidence he must 
provide, and the evidence that VA would obtain on his behalf.  
As noted above, that notice was provided in correspondence 
dated in September 2001.  Thereafter, a rating action dated 
in July 2002, readjudicated the claim of entitlement to a low 
back disorder under the provisions of the VCAA and continued 
to deny the claim.  The veteran was provided with a 
supplemental statement of the case issued in July 2002, 
apprising him of VA actions in this case.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that the plain language of 38 U.S.C.A. § 
5103(a), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA-administered benefits.  Id. at 11.  Pelegrini further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  Id at 13.

Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the claimant would be 
nullified by a strict reading of Pelegrini, and essentially 
place the claimant at the end of the line of cases waiting to 
be adjudicated.  As noted above, this claim was received in 
August 1998, over five years ago.

The Board does not believe that voiding the September 1999 
rating decision is in this veteran's best interests.  Simply 
put, in this case, the veteran was provided every opportunity 
to submit evidence, and testified before the Board in 
Washington, D.C.  He was provided with notice of the 
appropriate law and regulations.  He was provided notice of 
what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample 
time to respond.  Hence, not withstanding Pelegrini, to allow 
the appeal to continue would not be prejudicial error to the 
veteran.  Under the facts of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).  Simply put, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has 
sufficient notice of the type of information needed to 
support said claims and the evidence necessary to complete 
the application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including the VCAA, 
has been satisfied with respect to said issue on appeal.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The veteran has contended, including at his June 2003 
personal hearing, that he incurred a lump on his tailbone 
while in Sidney, Australia in service; that he had the lump 
removed in service, which caused a pinched nerve in his back; 
and that although his nerve problem went away, he still gets 
periodic pain in his back.

The Board would note that, despite the veteran's contention 
of back disability incurred in service, the medical evidence 
on file does not support the claim.  There is no evidence of 
in-service occurrence in the veteran's service medical 
records, including on his December 1945 discharge examination 
report.  Additionally, there is no medical evidence of a 
current back disability in the recent treatment records on 
file, including on general physical examination in July 2003.  
As there is no medical evidence of current low back 
disability and no evidence of low back disability in service, 
service connection for this back disorder is not warranted. 

Moreover, although the veteran has contended, in relation to 
another claim, that he was in combat, and he has been awarded 
five Bronze Star medals, it is not clear from the record 
whether he has "engaged in combat with the enemy" since a 
Bronze Star medal, by itself, is not clear proof of combat 
service.  The veteran has not contended that he incurred the 
low back injury due to combat.  The Board would also note 
that the combat presumption found in 38 U.S.C.A. § 1154(b) 
(West 2002) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to a current disorder.  
Competent medical nexus opinion evidence is required.  See 
Libertine v. Brown, 9 Vet. App. 521 (1996).  Such evidence is 
lacking in this case.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 



ORDER

Service connection for low back disability is denied.


REMAND

As noted above, the VCAA was signed into law in November 2000 
and the amended "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In this case, the September 2001 VA letter to the veteran 
that discussed the requirements of the VCAA only refers to 
cases involving service connection and does not discuss cases 
involving claims to reopen based on new and material 
evidence.  Consequently, there is no notice to the veteran of 
the division of responsibilities between him and VA in 
obtaining evidence necessary to reopen his claims for service 
connection for a coccyx disability, a shrapnel wound of the 
left neck, and hearing loss.  Id.  Moreover, the veteran has 
not been provided with the current VA regulations on new and 
material evidence nor has the RO adjudicated these claims 
under the current VA regulation, effective August 29, 2001.  
It would potentially be prejudicial to the veteran if the 
Board were to proceed with a decision on the new and material 
evidence claims at this time.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 
(Fed. Cir.) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the RO 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

The Board also notes that while there is a 1997 statement on 
file from M. Talluri, M.D., in which it is reported that the 
veteran's heart disease is most probably related to his 
history of smoking in service, there is no rationale provided 
to support this conclusion.  The Board agrees with the 
veteran's representative, who suggested at the June 2003 
hearing before the Board that a medical opinion might be 
needed on the relationship between the veteran's heart 
disease and his smoking in service.

This appeal is therefore remanded for the following actions:  

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
including written notice of the evidence, if 
any, the veteran is expected to provide in 
support of his claims and the evidence, if 
any, that the RO will obtain for him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  Dr. Talluri, 1676 E. McMurray Blvd., Casa 
Grande, Arizona 85222 must be contacted and 
asked to provide a written rationale for his 
conclusion in 1997 that the veteran's heart 
disease, initially shown in 1977, is due to 
tobacco dependence incurred in service.  

3.  Thereafter, the RO should schedule 
the veteran for a VA cardiology 
examination to determine the nature and 
etiology of any heart disorder found.  
All indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  All 
pertinent symptomatology and findings 
should be reported in 


detail.  It is essential that the claims 
file be provided to the examiner for 
review in conjunction with the 
examination.  Following examination of 
the veteran, and a review of the service 
and postservice medical records, the 
examiner should state whether any heart 
disorder found is related to the 
veteran's active duty service.  
Additionally, the examiner must provide 
an opinion as to whether the veteran has 
a heart disorder as the result of tobacco 
use?  If so, such a disorder should be 
specifically identified and described.  
The examiner must also provide an opinion 
as the veteran nicotine dependent at the 
present time?  Is it possible to 
determine by medical means (as 
distinguished from the veteran's self-
reported history) when such dependence 
began -- specifically, did such 
dependence begin during military service?  
A complete rationale for all opinions 
should be provided.  If the examiner 
cannot provide a requested opinion 
without resort to speculation, the report 
should so state.  The report prepared 
should be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.


5.  Finally, the RO should readjudicate the 
veteran's claims on appeal.  If the benefits 
sought on appeal remain denied, the veteran 
and his representative should be provided a 
supplemental statement of the case, and given 
an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



